UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-17106 LKA GOLD INCORPORATED (Exact name of registrant as specified in its charter) Delaware 91-1428250 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3724 47th Street Ct. N.W. Gig Harbor, Washington 98335 (Address of principal executive offices) (253) 514-6661 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:November 19, 2013 – 14,867,469 shares of common stock. PART I Item 1.Financial Statements The Financial Statements of LKA Gold Incorporated, a Delaware corporation (the “Registrant,” the “Company” or “LKA”) required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. - 1 - LKA GOLD INCORPORATED Consolidated Balance Sheets ASSETS September 30, December 31, 2012 (Unaudited) CURRENT ASSETS Cash $ $ Restricted cash - Accounts receivable Prepaid expenses - Total Current Assets FIXED ASSETS Land, equipment and mining claims Accumulated deprecation ) ) Total Fixed Assets, Net of Accumulated Depreciation OTHER NON-CURRENT ASSETS Reclamation bonds TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related party Note payable Accrued wages and advances payable to officer Total Current Liabilities NON-CURRENT LIABILITIES Asset retirement obligation Total Liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY Preferred stock; $0.001 par value, 50,000,000 shares authorized, 2,500 and 0 shares issued and outstanding, respectively 3 - Common stock, $0.001 par value, 50,000,000 shares authorized, 14,867,468 and 14,816,913 shares issued and 8,123,678 and 8,128,678 shares outstanding, respectively Additional paid-in capital Treasury stock; 43,624 and 43,624 shares at cost, respectively ) ) Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 2 - LKA GOLD INCORPORATED Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine months Ended September 30, REVENUES Sales - precious metals $ EXPLORATION COSTS GROSS MARGIN OPERATING EXPENSES Professional fees General and administrative Officer salaries Total Operating Expenses OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Stock based expense for shares notsubject to reverse split - - ) - Gain on extinguishment of reclamation bond - - Interest expense ) Interest income - - 2 8 Total Other Income (Expense) NET INCOME (LOSS) $ $ $ ) $ ) Dividends on, and related to beneficial conversion feature of, convertible preferred stock ) - ) - NET INCOME (LOSS) ATTRIBUTED TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) BASIC NET INCOME (LOSS) PER COMMON SHARE $ ) $ $ ) $ ) BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 14,827,783 8,277,465 14,811,913 8,207,612 DILUTED NET INCOME (LOSS) PER COMMON SHARE $ ) $ $ ) $ ) BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - LKA GOLD INCORPORATED Consolidated Statements of Cash Flows (Unaudited) For the Nine months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items to reconcile net loss to net cash provided (used) by operating activities: Accretion of asset retirement obligation Depreciation and amortization Common stock and warrants issued for services Stock based expense for shares not subject to reverse split - Changes in operating assets and liabilities Increase in accounts receivable ) ) Decrease in prepaid and other assets - Decrease in reclamation bonds - Increase in accounts payable and accounts payable – related party Increase in accrued expenses Net Cash Used by Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Convertible preferred stock issued for cash - Cash paid for preferred stock offering costs ) - Cash paid for preferred stock dividends ) - Net increase in restricted cash ) - Net Cash Provided by Financing Activities $ $
